Title: To James Madison from John Thomas Ricketts, 31 October 1803 (Abstract)
From: Ricketts, John Thomas
To: Madison, James


31 October 1803, Cameron Mills. Encloses a letter to the president with “Certificates, and the Translation of that in the Spanish Language,” all of which was sent to him to lay “before the Senate and President when the Cession of Louissiana should be ratified.” Notes that the signatures on the Spanish certificate “are those of all The principle civil and military officers of the Government and Intendancy Togeather with those of the Principle French and Spanish merchants not acquainted with our Language attested by Their Governor.” The other certificate is signed by “the Principle american Merchants” as well as “Those of the French and Spanish nations in Habits of business and Interested in American Houses.” “During a short Residence at orleans the preceeding Summer, I found Mr Garland Highly in the Confidence and Esteeme of the Inhabitants.” Garland is a native of Richmond County, Virginia, and wishes to be named collector of the port of New Orleans. “I cannot Hesitate to believe that no Other Individual whatever, could fill the Office in question, more to the Satisfaction of the Inhabitants.… By his Conduct, and Long residence and laterly Intermarried with a native, a knowledge of the French and Spanish languages which are General in that country The Habits, manners as well as the prejudices of the people to him are well known.” Believes that “if the Issue depended on the Suffrage of The merchants, and better Inhabitants of the place, he would be opposed by but very few.”
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Garland”). RC 2 pp. For enclosures, see nn. 1 and 2.



   
   Ricketts probably enclosed William Bache to Jefferson, 1 Sept. 1803 (1 p.), recommending William G. Garland for a post that required “the management of accounts.”



   
   Ricketts enclosed two certificates: one petition, dated 20 Aug. 1803 (2 pp.), described Garland as a man of “Capability, Integrity, and Worth” and was signed by Daniel Clark and twenty-six others; a second, dated 27 Aug. 1803 (2 pp.; in French), attested to Garland’s fifteen-year residence as a merchant in New Orleans and to his character, which merited “the esteem and credit of all honest men,” and was signed by thirty-two persons. To the latter was appended a certificate dated 1 Sept. 1803 (1 p.; in Spanish) and signed by Manuel de Salcedo, attesting to the truth of the second document. A two-page English translation of the last document was also enclosed.



   
   New Orleans merchant William G. Garland, who was appointed provisional general administrator and director of customs by Laussat in November 1803, was appointed by Jefferson surveyor of the port of New Orleans but declined the post (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 94, 95; Carter, Territorial Papers, Orleans, 9:193, 218).


